Citation Nr: 0526325	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  04-14 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tumor, left breast, 
due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In April 2005, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran does not currently have a tumor of the left 
breast.

2.  A chest wall mass removed in November 1999 was not 
related to the veteran's active service.  

3.  The veteran's PTSD stems from exposure to in-service 
stressors.


CONCLUSIONS OF LAW

1.  A tumor of the left breast was not incurred in or 
aggravated by the veteran's military service and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303. 
3.307, 3.309 (2004). 

2.  PTSD was incurred as a result of active service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2004).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's service medical records (SMR's); service personnel 
records; the veteran's assertions, including testimony 
provided at an April 2005 Board hearing; lay statements; 
photographs; VA treatment records; and private medical 
reports from Dr. Louis Brenner, Dr. Brian Spivack, and Dr. 
Mohsen Ali.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
appellant or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.

I.  Service Connection

The veteran asserts that he is entitled to service connection 
for entitlement to service connection for PTSD and service 
connection for tumor, left breast, due to herbicide exposure.  

				     A.  Left Breast

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that there are specific diseases 
associated with exposure to certain herbicide agents which 
are subject to presumptive service connection.  38 C.F.R. 
§§ 3.307, 3.309(e).  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: Type 2 
diabetes; Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).     

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Under 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In order to prevail on a direct basis, the veteran 
would have to provide competent medical evidence that relates 
the condition on appeal to chemical dioxins during his period 
of active service.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's SMR's are negative for a diagnosis of, or 
treatment for, a tumor of the left breast.  

As for the post-service medical evidence, a July 1999 report 
from Dr. Louis Brenner in which it was noted that the veteran 
complained that swelling of his left lateral chest had gotten 
worse.  The assessment was chest wall tumor.  A September 
1999 letter from DR. Mohsen Ali to Dr. Brenner stated that 
the veteran presented complaining of chest pain radiating to 
the thoracic spine, especially felt beneath his left breast.  
The veteran reported that there was a lump there, which he 
stated had significantly increased in size during the 
preceding few months.  He stated further that the pain began 
about two years prior, which was when he noticed the lump.  A 
November 17, 1999 report from Dr. Brenner stated that the 
veteran underwent surgery on the left chest wall and that a 
mass was removed and sent to pathology.  The results were 
noted to be pending.  The assessment was chest wall mass, 
status post operation.  Finally, a January 2001 report from 
Dr. Brenner stated that the veteran described pain across the 
left side of his chest, but no diagnosis regarding the chest 
was rendered.
         
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Initially, the Board reiterates that the veteran's SMR's are 
negative for a diagnosis of, or treatment for, a tumor of the 
left breast.  In addition, the first post-service medical 
evidence of treatment for a tumor is not until decades after 
the veteran's separation from service.  This lengthy period 
without treatment weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).     

As to the veteran's contention that the tumor of the left 
breast was related to herbicide exposure while in Vietnam, 
the Board concedes that the veteran did have service in 
Vietnam, as his service records confirm such.  The Board 
further concedes that the veteran had a chest wall mass 
surgically removed in November 1999.  However, it is 
emphasized that the veteran has not been diagnosed with a 
disease that is recognized as attributable to exposure to 
herbicides under the applicable regulations.  See 38 C.F.R. 
§§ 3.307, 3.309(e).  In this regard, although it is 
acknowledged that the biopsy results for the chest wall mass 
removed in November 1999 do not appear to have been 
associated with the claims folder, it is noted that the 
veteran testified at the April 2005 Board hearing that the 
biopsy results showed that the chest wall mass removed was 
benign.      

In view of the foregoing, VA is not required to obtain a 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, there is no evidence that the veteran 
currently has a tumor of the left breast.  Concomitantly, the 
objective medical evidence simply does not show a causal 
connection between a tumor of the left breast and his period 
of military service.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has a tumor of the left 
breast that should be service-connected.  His statements are 
not competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed conditions and her 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					B.  PTSD

The veteran claims that he has PTSD as a result of his 
service in Vietnam.  

The Board initially notes that the veteran has been diagnosed 
with PTSD.  For example, an October 2002 VA psychological 
evaluation report listed an Axis I diagnosis of PTSD, 
chronic.  However, regardless of diagnosis, service 
connection for PTSD requires credible evidence of an in-
service stressor.  38 C.F.R. § 3.304(f).

Again, applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).  See also Moreau v. 
Brown, 9 Vet. App. 389 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that, where a claimed stressor is 
alleged to have occurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  VA is not required to accept a claimant's assertions 
that he/she was engaged in combat but, in arriving at its 
findings of fact, the credibility of the testimony and 
statements of record must be addressed.  Cohen, 10 Vet. App. 
at 145, 146.

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 (Oct. 
18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines v. West, 11 Vet. App. 353; Moreau v. 
Brown, 9 Vet. App. 389 (1996).  For instance, independent 
evidence such as radio logs and morning reports which 
establish the occurrence of a stressful event and implies a 
claimant's personal exposure is sufficient to constitute 
credible supporting evidence.  Suozzi v. Brown, 10 Vet. App. 
307 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
However, the regulatory requirement for "credible supporting 
evidence" means that a claimant's testimony, or the medical 
opinion based upon post-service examination, alone cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Moreau, 9 Vet. App. at 396.  Examples of "other supportive 
evidence" includes, but is not limited to, incidents of a 
plane crash, ship sinking, explosion, rape or assault, or 
duty in a burn ward or graves registration unit.  See 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI (1998).

Here, the evidence shows that the veteran served in Vietnam 
from April 1, 1970 to December 31, 1970.  The veteran's DD 
Form 214 shows that his military occupation specialty was 
security policeman.  The veteran's DD Form 214 does not 
contain the Combat Infantryman's Badge or Purple Heart, or 
similar indication of participation in combat.  His personnel 
records reflect that he was assigned to 3rd Security Police 
Squadron at Bien Hoa Air Base, Republic of Vietnam, on April 
1, 1970.  Additionally, a Citation to Accompany the Award of 
the Air Force Commendation Medal stated that the veteran was 
a security policeman, support section, 6251st Security Police 
Squadron, Bien Hoa Air Base, Republic of Vietnam, from April 
1, 1970 to December 31, 1970.   
      
In written statements and in hearing testimony, the veteran 
has related that his Vietnam stressors included a rocket and 
mortar attack during his first 24 hours at Bien Hoa; records 
show he arrived there on April 1, 1970.  He stated that, at 
that time, he witnessed three Republic of Korea marines get 
hit by a mortar round and die.  The veteran also seemed to 
indicate that he experienced additional attacks in April 1970 
in a statement received in May 2003, and he reported 
experiencing attacks in November 1970, to include an attack 
on an Army "chow hall" at the base.

In this regard, the Board notes that the publication "Air 
Base Defense in the Republic of Vietnam 1961-1973," issued 
by the Office of Air Force History, does reflect that the Air 
Base at Bien Hoa sustained multiple attacks while the veteran 
was stationed there, including an attack on April 1, 1970, 
and an attack on November 17, 1970, in which United States 
casualties were three killed in action and 23 wounded in 
action.  The Board emphasizes that military records may be 
used to show that a veteran who was attached to his unit 
during a certain time frame was most likely subjected to 
activities described in unit records such as base camps 
coming under rocket and mortar attack.  This evidence is 
deemed to be independent corroboration of a veteran's in-
service stressors.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  Here, 
the Board does, indeed, accept the above-mentioned records to 
be independent corroboration of the veteran's claimed in-
service stressors.  Moreover, as is discussed above, the 
veteran has a current diagnosis of PTSD.  Therefore, based on 
the foregoing, and resolving all doubt in the veteran's 
favor, the veteran's claim is granted.  


   
II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, October 2002 and August 2004 
letters informed the veteran of what the evidence must show 
in order to establish entitlement to service connection.  
Additionally, a separate October 2002 letter informed the 
veteran of the list of disabilities found to be related to 
herbicide exposure.    

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the August 2004 letter informed the veteran that VA was 
responsible for getting relevant records from any federal 
agency, to include records from the military, VA hospitals 
(including private facilities where VA authorized treatment), 
and from the Social Security Administration (SSA).  The 
letter also stated that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency, such as 
from state or local governments, private doctors and 
hospitals, or current or former employers.  Additionally, the 
letter stated that VA would assist the veteran by providing a 
medical examination or obtaining a medical opinion if such 
examination or opinion was necessary to make a decision on 
his claim.     
  
In addition, the February 2004 SOC reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the August 2004 VCAA notice letter sent to the veteran 
specifically requested that the veteran let VA know if there 
was any evidence or information that he thought would support 
his claim and stated further that if the information was in 
his possession, to send it to VA.  Moreover, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  For 
instance, the February 2004 SOC included the language of 
38 C.F.R. § 3.159(b)(1), from which the Court obtained the 
fourth notice element.  Thus, the VCAA notices, combined with 
the February 2004 SOC, clearly comply with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

With regard to the biopsy results from the November 1999 
surgery, at the April 2005 hearing the undersigned Veterans 
Law Judge granted the request of the veteran's representative 
that the record be held open for thirty days so that the 
veteran could attempt to obtain the results.  A review of the 
record reveals that the biopsy results have not been 
associated with the claims folder.  

The duty to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.")  Here, the biopsy results for the 
chest wall mass removed in November 1999, which the veteran 
testified showed the chest wall mass to be benign, are not 
relevant in showing that the veteran suffers from a current 
left breast disability, to include a left breast tumor, 
related to service.
                
Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

As a final note, a specific discussion as to whether the 
provisions of the VCAA were complied with regarding the issue 
of service connection for PTSD is unnecessary, as the benefit 
sought on appeal has been granted.   


ORDER

Service connection for a tumor, left breast, is denied.  

Service connection for PTSD is granted.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


